DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 20 is objected to because of the following informalities:  because Claim 20 is depending on the cancelled claim 19.
For purpose of compact prosecution, claim 20 will be treated as if it were depending from Claim 11.
Appropriate correction is required. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guan et al. (2016). Two-Dimensional Phosphorus Carbide: Competition between sp2 and sp3 Bonding. Nano Letters, (hereinafter refer to Guan).
Regarding Claim 1: Guan discloses a crystalline material comprising a plurality of stacked two-dimensional black phosphorous carbide layers (see Guan, pages.1-5).
Regarding Claim 2: Guan discloses a crystalline material as set forth in claim 1 as above. Guan further teaches wherein vertically adjacent ones of the stacked two-dimensional black phosphorous carbide layers are adhered to each other by van-der-Waals forces (see Guan, Fig.2 and pages.1-5).
Regarding Claims 3, 4, 5, 6, 7, 8: Guan discloses a crystalline material as set forth in claim 1 as above. Guan is silent upon explicitly disclosing the properties of the two-dimensional black phosphorous carbide layers wherein exhibiting an absorption spectrum that extends to about 8,000 nm or longer wavelength (as claimed in claim 3);
exhibiting an absorption spectrum that extends from about 2,000 nm or lower wavelength (as claimed in claim 4);
phototransistor comprising the crystalline material of claim 1 (as claimed in claim 5);
exhibiting a tunable responsivity and response time at a fixed excitation wavelength (as claimed in claim 6);
exhibiting a peak responsivity of more than 2,000 A/W at an excitation wavelength of about 2,000 nm (as claimed in claim 7);
exhibiting a minimum response time of about 0.7 ns at an excitation wavelength of about 2,000 nm (as claimed in claim 8).
prima facie case of anticipation has been established to the properties of the two-dimensional black phosphorous carbide layers. See MPEP §2112
In addition, discovery of a previously unappreciated property of the two-dimensional black phosphorous carbide layers, or of a scientific explanation for the two-dimensional black phosphorous carbide layers and it’s functioning, does not render the two-dimensional black phosphorous carbide layers patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112
Furthermore, claim containing a "recitation with respect to the manner in which a claimed two-dimensional black phosphorous carbide layers is intended to be employed does not differentiate the claimed two-dimensional black phosphorous carbide layers from a prior art two-dimensional black phosphorous carbide layers " if the prior art two-dimensional black phosphorous carbide layers teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114.II 
Claim(s) 1-18 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Na et al. (2014). Few-layer black phosphorus field-effect transistors with reduced current fluctuation. ACS nano, (hereinafter refer to Na).
Regarding Claim 1: Na discloses a crystalline material comprising a plurality of stacked two-dimensional black phosphorous carbide layers (note: Na is silent upon explicitly disclosing wherein the two-dimensional black phosphorous layers is two-dimensional black phosphorous carbide layers. However, Na teaches forming Al2O3 layer from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor at 220 oC by ALD process and thermal annealing at 220 oC over black phosphorous. The prior art processing steps are the same as the claimed invention disclosed in page.5 that results a black phosphorous carbide layers. Hence, ordinary skill in the art recognize that the processing steps of forming Al2O3 layer from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor at 220 oC by ALD process and thermal annealing at 220 oC over black phosphorous results the aluminum ions and the carbon ions to diffuse from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor into the black phosphorous and form a black phosphorous carbide layers) (see Na, pages.1-8).  
In addition, claimed and prior art teaches identical or substantially identical process for forming a two-dimensional black phosphorous; therefore, a prima facie case of anticipation has been established. See MPEP §2112
Regarding Claim 2: Na discloses a crystalline material as set forth in claim 1 as above. Na further teaches wherein vertically adjacent ones of the stacked two-dimensional black phosphorous carbide layers are adhered to each other by van-der-Waals forces (vdW interactions) (see Na, page.2).
Regarding Claims 3, 4, 5, 6, 7, 8: Na discloses a crystalline material as set forth in claim 1 as above. Na is silent upon explicitly disclosing the properties of the two-dimensional black phosphorous carbide layers wherein exhibiting an absorption spectrum that extends to about 8,000 nm or longer wavelength (as claimed in claim 3);

phototransistor comprising the crystalline material of claim 1 (as claimed in claim 5);
exhibiting a tunable responsivity and response time at a fixed excitation wavelength (as claimed in claim 6);
exhibiting a peak responsivity of more than 2,000 A/W at an excitation wavelength of about 2,000 nm (as claimed in claim 7);
exhibiting a minimum response time of about 0.7 ns at an excitation wavelength of about 2,000 nm (as claimed in claim 8).
However, Na teaches forming Al2O3 layer from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor at 220 oC by ALD process and thermal annealing at 220 oC over black phosphorous. The prior art processing steps are the same as the claimed invention disclosed in page.5 that results a black phosphorous carbide layers. Hence, ordinary skill in the art recognize that the processing steps of forming Al2O3 layer from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor at 220 oC by ALD process and thermal annealing at 220 oC over black phosphorous results the aluminum ions carbon ions to diffuse into the black phosphorous and form a black phosphorous carbide layers (see Na, pages.1-8); therefore, a prima facie case of anticipation has been established to the properties of the two-dimensional black phosphorous carbide layers. See MPEP §2112
In addition, discovery of a previously unappreciated property of the two-dimensional black phosphorous carbide layers, or of a scientific explanation for the two-dimensional black phosphorous carbide layers and it’s functioning, does not render the Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP §2112
Furthermore, claim containing a "recitation with respect to the manner in which a claimed two-dimensional black phosphorous carbide layers is intended to be employed does not differentiate the claimed two-dimensional black phosphorous carbide layers from a prior art two-dimensional black phosphorous carbide layers " if the prior art two-dimensional black phosphorous carbide layers teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114.II 
Note: Li et al. (2016). High Performance P-type Black Phosphorus Transistor with Scandium Contact. ACS nano, (hereinafter refer to Li) teaches high-resolution photodetector has been made from BP (see Li, page.1). Hence, ordinary skill in the art would have recognize that to enable the Na two-dimensional black phosphorous carbide layers for photodetector device in order to obtain high-resolution. 
Regarding Claim 9: Na discloses a crystalline material as set forth in claim 5 as above. Na further teaches wherein the crystalline material forms a channel between electrodes (drain/source) of the phototransistor (see Na, Fig.1 and pages.1-8).
Furthermore, claim containing a "recitation with respect to the manner in which a claimed two-dimensional black phosphorous carbide layers is intended to be employed does not differentiate the claimed two-dimensional black phosphorous carbide layers from a prior art two-dimensional black phosphorous carbide layers " if the prior art two-dimensional black phosphorous carbide layers teaches all the structural limitations of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114.II  
Regarding Claim 10: Na discloses a crystalline material as set forth in claim 9 as above. Na further teaches wherein the electrodes (source/drain) comprise an edge-contacted interface to the channel (see Na, Fig.1 and pages.1-8).
Regarding Claim 11: Na discloses a method of forming the crystalline structure of claim 1, comprising repeated pulsing and purging of an organometallic precursor (trimethylaluminum (TMA), i.e. Al2(CH3)6) for doping a black phosphorus with carbons (note: Na is silent upon explicitly disclosing wherein the two-dimensional black phosphorous layers is two-dimensional black phosphorous carbide layers. However, Na teaches forming Al2O3 layer from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor at 220 oC by ALD process and thermal annealing at 220 oC over black phosphorous. The prior art processing steps are the same as the claimed invention disclosed in page.5 that results a black phosphorous carbide layers. Hence, ordinary skill in the art recognize that the processing steps of forming Al2O3 layer from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor at 220 oC by ALD process and thermal annealing at 220 oC over black phosphorous results the aluminum ions and carbon ions to diffuse from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor into the black phosphorous and form a black phosphorous carbide layers) (see Na, pages.1-8).
Regarding Claim 12: Na discloses a method of forming the crystalline structure as set forth in claim 11 as above. Na further teaches wherein the repeated pulsing and 
Regarding Claim 13: Na discloses a method of forming the crystalline structure as set forth in claim 11 as above. Na further teaches wherein the purging is performed with nitrogen (see Na, page.8).
Regarding Claim 14: Na discloses a method of forming the crystalline structure as set forth in claim 11 as above. Na further teaches wherein organometallic material is an alkylmetallic compound, preferably the alkylmetallic compound is an alkylaluminum compound, and most preferably the alkylaluminum compound is a dimer of trimethylaluminum (Al2(CH3)6) (see Na, pages. 5 and 8).
Regarding Claim 15: Na discloses a method of forming the crystalline structure as set forth in claim 11 as above. Na further teaches wherein deposition of the black phosphorus (BP) onto a surface of a substrate (Si), the substrate (Si) having a pre-grown thermal oxide (SiO2) at the surface (see Na, pages. 2, 5, and 8).
Regarding Claim 16: Na discloses a method of forming the crystalline structure as set forth in claim 15 as above. Na further teaches wherein the substrate comprises Silicon or Sapphire (see Na, pages. 2, 5, and 8).
Regarding Claim 17: Na discloses a method of forming the crystalline structure as set forth in claim 11 as above. Na further teaches wherein growing a passivation layer (Al2O3) on the crystalline material (BP) (see Na, pages. 1- 8).
Regarding Claim 18: Na discloses a method of forming the crystalline structure as set forth in claim 17 as above. Na further teaches wherein the passivation layer (Al2O3) is grown at the same time as performing a thermal treatment for the doping of BP) with carbons or wherein growing the passivation layer (Al2O3) comprises pulsing and purging the organometallic (TMA) precursor (see Na, pages. 5 and 8). 
Regarding Claim 20: Na discloses a method of forming the crystalline structure as set forth in claim 11 as above. Na further teaches wherein the pulsing and purging the organometallic (TMA) precursor for growing the passivation layer (Al2O3) is performed under hydrous conditions (see Na, pages. 5 and 8).
Regarding Claim 21: Na discloses a method of forming the crystalline structure as set forth in claim 11 as above. Na further teaches wherein the black phosphorus (BP) is exfoliated from a bulk single crystal or wherein the doping of the black phosphorous is performed in an atomic layer deposition chamber (see Na, pages. 5 and 8). 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-12, 14, 17-18, and 20-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yeo et al. (U.S. 2017/0207348 A1, hereinafter refer to Yeo).
Regarding Claim 1: Yeo discloses a crystalline material comprising a plurality of stacked two-dimensional black phosphorous carbide layers (note: Yeo is silent upon explicitly disclosing wherein the two-dimensional black phosphorous layers is two-dimensional black phosphorous carbide layers. However, Yeo teaches forming Al2O3 layer (106) from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor from 150-350 oC by ALD process over black phosphorous (104). Hence, ordinary skill in the art recognize that the processing steps of forming Al2O3 layer from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor from 150-350 oC by ALD process black phosphorous results the aluminum ions and the carbon ions to diffuse from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor into the black phosphorous and form a black phosphorous carbide layers) (see Yeo, Figs.1-6 and ¶ [0032]).
In addition, claimed and prior art teaches identical or substantially identical process for forming a two-dimensional black phosphorous; therefore, a prima facie case of anticipation has been established. See MPEP §2112 
Regarding Claim 11: Yeo discloses a method of forming the crystalline structure of claim 1, comprising repeated pulsing and purging of an organometallic precursor for doping a black phosphorus with carbons (note: Yeo is silent upon explicitly disclosing wherein the two-dimensional black phosphorous layers is two-dimensional black phosphorous carbide layers. However, Yeo teaches forming Al2O3 layer (106) from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor from 150-350 oC by ALD process over black phosphorous (104). Hence, ordinary skill in the art recognize that the processing steps of forming Al2O3 layer from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor from 150-350 oC by ALD process black phosphorous results the aluminum ions and the carbon ions to diffuse from trimethylaluminum (TMA), i.e. Al2(CH3)6 precusor into the black phosphorous and form a black phosphorous carbide layers
Regarding Claim 12: Yeo discloses a method of forming the crystalline structure as set forth in claim 11 as above. Yeo further teaches wherein the repeated pulsing and purging of the organometallic precursor is performed under substantially anaerobic and anhydrous conditions (see Yeo, Figs.1-6 and ¶ [0032]).
Regarding Claim 14: Yeo discloses a method of forming the crystalline structure as set forth in claim 11 as above. Yeo further teaches wherein organometallic material is an alkylmetallic compound, preferably the alkylmetallic compound is an alkylaluminum compound, and most preferably the alkylaluminum compound is a dimer of trimethylaluminum (Al2(CH3)6) (see Yeo, Figs.1-6 and ¶ [0032]).
Regarding Claim 17: Yeo discloses a method of forming the crystalline structure as set forth in claim 11 as above. Yeo further teaches growing a passivation layer (106) on the crystalline material (104) (see Yeo, Figs.1-6 and ¶ [0032]).
Regarding Claim 18: Yeo discloses a method of forming the crystalline structure as set forth in claim 17 as above. Yeo further teaches wherein the passivation layer (106) is grown at the same time as performing a thermal treatment for the doping of the black phosphorus (104) with carbons or wherein growing the passivation layer (106) comprises pulsing and purging the organometallic precursor  (see Yeo, Figs.1-6 and ¶ [0032]).
Regarding Claim 20:
Regarding Claim 21: Yeo discloses a method of forming the crystalline structure as set forth in claim 11 as above. Yeo further teaches wherein the black phosphorus (104) is exfoliated from a bulk single crystal or wherein the doping of the black phosphorous is performed in an atomic layer deposition chamber (see Yeo, Figs.1-6 and ¶ [0032]).
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/BITEW A DINKE/Primary Examiner, Art Unit 2896